DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Election/Restrictions
Applicant elects without traverse group III, claims 22-25, in the reply filed on 03/17/2021 is acknowledged.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/12/2020 and 10/21/2020 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Itoh et al. (U.S Patent No. 5444452 A) in view of Kellerman et al. (U.S Publication No. 20030146872 A1).
Regarding claim 22, Itoh discloses an apparatus (which is a dual frequency antenna, see fig. 1-15) comprising: 

Itoh does not explicitly disclose a parasitic layer gap-coupled to the annular patch antenna and to the rectangular patch antenna.
Kellerman, on the other hand, discloses a stacked patch antenna having a plurality of patch antennas having respective operating frequency bands arranged in a stack. Each of the successively lower antennas in the stack is coupled to another one of the plurality of conductors of the cable, which conductors reference the other patches to ground. With this arrangement, high isolation is maintained between the frequency operating bands. Another antenna can be added between each consecutive pair of antennas discussed above, these antennas being fed by the same feed conductor as the antenna above it by parasitic coupling with the antenna above it. The radiating patch of the second uppermost patch antenna is parasitically coupled through the uppermost patch antenna to the feed. The inner conductor of this feed passes through an aperture 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to modify the gap-coupled as taught by Itoh with the parasitic coupling to the annular patch antenna and to the rectangular patch antenna as taught by Kellerman in order to improve frequency band isolation. As a result, significant effort must be expended in designing circuit componentry to assure adequate isolation between the separate operating bands (see paragraph [0008] by Kellerman).
Regarding claim 23, Itoh in view of Kellerman discloses the apparatus of claim 22, wherein the parasitic layer is co-planar with the annular patch antenna in a first layer of the board assembly (wherein said joint line is formed on said first surface of the substrate as a coplanar line in a coplanar relation to said first ground layer, said coplanar line extending within the confine of said first ground layer in spaced relation thereto, see fig. 10-13, and claim 19 by Itoh).
Regarding claim 24, Itoh in view of Kellerman discloses the apparatus of claim 23, wherein the rectangular patch antenna is disposed on a plane between a ground plane of the board assembly and the first layer of the board assembly (see fig. 10-13, col. 2, lines 39-58 by Itoh).
Regarding claim 25, Itoh in view of Kellerman discloses the apparatus of claim 22, wherein the parasitic layer is shared between the annular patch antenna and the rectangular patch antenna through a common feed (see fig. 11-12 by Itoh).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI N PHAM whose telephone number is (571)270-5518.  The examiner can normally be reached on M-F 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMY JOHNSON can be reached on (571)272-2238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.